Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior at is Imai (US 8231966) in view of Yang (Yang, Structure-Dependent and Glutathione- Responsive Biodegradable Dendritic Mesoporous Organosilica Nanoparticles for Safe Protein Delivery, Chemistry of Materials, 28, 2016, pg. 9008-9016) and Fu (Fu, Synthesis of Mesoporous Silica-Coated Magnetic Nanocomposites using Polyehtylene-Glycol0Polylactic Acid as a New Template, Journal of Nanoscience and Nanotechnology, vol. 17, 2017, pg. 3077-3083).  Imai teaches a method of manufacturing a mesoporous silica film structure, the method comprising: a silica deposition step of supplying a sol solution having a water solvent (col. 9 In. 5), cationic surfactant, and silica precursor (col. 9 In. 41-61) to a support (col. 10 In. 5-15) in order to obtain a structure including the support and a mesoporous silica film formed on the support after the silica deposition step.  Yang teaches a method of micelle templating mesoporous silica wherein both particle size and pore size is easily tuned by adjusting a ratio of cationic to anionic surfactant (pg. 9009 2nd col. - pg. 9010 1st col.).  Yang teaches surfactant addition with heating to dissolve the surfactant (pg. 9014 1st col.).  Fu teaches a process wherein the template is formed on the substrate, the silica is deposited on the template substrate with heating at 40C for 24 hours, and the coated substrate is then washed. 
While mesoporous silica/tungsten composites are known in the art (For Example: Yang, Synthesis, characterization and catalytic application of mesoporous W-MCM-48 for the selective oxidation of cyclopentene to glutaraldehyde, Journal of Molecular Catalysis A: Chemical, 241, 2005, pg. 205-214), the prior art does not teach or suggest a method including the specific steps as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712